Exhibit 12.1 STATEMENT RE COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (in thousands, except ratios) Fiscal Years Ended March 31, Six months ended September 30, Earnings: Net loss available to common stockholders $ ) $ ) $ ) $ ) $ ) $ ) Fixed charges Amortization of capitalized interest — Distributed income of equity investees — Total Earnings (Loss) $ ) $ ) $ ) $ ) $ ) $ ) Fixed Charges: Interest expensed $ Accretion of debt discount and other Estimated interest within rental expense (1) 59 47 33 47 53 26 Dividends on preferred stock 86 Preferred stock accretion 28 — Total Fixed Charges $ Ratio of Earnings (Loss) to Fixed Charges (2) (3.8 ) (1.7 ) (2.2 ) (3.0 ) (3.5 ) (2.5 ) Assumes an interest rate of 7%. Due to the Company's losses in the years ended March 31, 2006, 2007, 2008, 2009 and 2010 and the six month period ended September 30, 2010, the ratio coverage was less than 1:1 in those periods. The Company would have needed to generate additional earnings of $32.9 million, $22.4 million, $19.6 million, $21.4 million and $23.2 million in the years ended March 31, 2006, 2007, 2008, 2009 and 2010, respectively, and $8.3 million in the six month period ended September 30, 2010, to achieve a coverage of 1:1 in each respective period.
